Honorable Bill Walters State Senator P. O. Box 280 Greenwood, AR  72936
Dear Senator Walters:
You have requested an opinion from this office on the following questions:
   Is it in fact a conflict of interest for the city building inspector, employed by the city to make inspections while wearing a uniform, badge and carrying a pistol.
The second question is, does the city need to show cause if it elects to terminate a city building inspector.
Whether or not it would be a true conflict of interest for a city building inspector to wear the uniform of a constable while performing city building inspector duties is to a certain extent questionable.  In the sense that the city building inspector would not be gaining financially from this situation does not remove the impropriety of his acts.  To use the trappings of one office in order to influence and intimidate the citizens with which the building inspector came into contact in the course of his building inspector duties, demonstrates at the very least poor judgment. The building inspector through the use of the accoutrements of a constable, i.e., uniform, badge, and pistol, projects an image which would tend to be intimidating as well as confusing to the citizenry in that it would impair the sharp delineation between the two totally different functions of a constable and a city building inspector.  This would impair the efficient provision of inspection services and be adverse to the best interest of the City of Greenwood.
In response to your second question, the need to "show cause" prior to the termination of this city employee would depend upon whether or not the city building inspector's employment was governed by any expressed or implied contract creating expectation of continued employment absent cause for termination.  I would suggest that the Greenwood City Attorney investigate any circumstances which might give rise to a possible property interest in public employment for this individual.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Kay J. Jackson Demailly.
Sincerely,
Steve Clark Attorney General
SC/KD/pw